          Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SAMANTHA McGRATH, as administrator of the
    estate of Michael McGrath, and Individually,

                               Plaintiffs,
                                                                    20 Civ. 2858 (KPF)
                             -v.-
                                                                  OPINION AND ORDER
    INDUSTRIAL WASTE TECHNOLOGIES and
    JASON SYKES,

                               Defendants.

KATHERINE POLK FAILLA, District Judge:

        The case stems from a tragic accident that resulted in the death of a

motorcyclist. On December 6, 2019, Plaintiff Samantha McGrath, in her

capacity both as administrator of the estate of the decedent, Michael McGrath,

and as an individual, commenced an action in New York State Supreme Court,

Bronx County, against Defendants Industrial Waste Technologies and Jason

Sykes (collectively, “Defendants”). 1 On April 9, 2020, Defendants removed that

action to this Court on the basis of diversity jurisdiction, contending that all

Defendants are citizens of the State of New Jersey; that Plaintiff is a citizen of

the State of New York; and that the threshold jurisdictional amount is satisfied.

Plaintiffs now seek leave to amend the Complaint to join an additional

defendant who is alleged to be a New York citizen, and to remand the action to

New York State Supreme Court. For the reasons stated below, Plaintiffs’



1       The Court recognizes that Ms. McGrath is one person with two roles in this litigation.
        However, adopting the convention used by the parties, it will refer to “Plaintiffs” in the
        plural. References to “Plaintiff” in the singular are to Ms. McGrath, and are designed to
        distinguish her from the decedent, Michael McGrath.
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 2 of 22




motion is granted. The Court recognizes that granting Plaintiffs’ motion to

amend the Complaint will destroy diversity jurisdiction. Therefore, this case

will be remanded to New York State Supreme Court.

                                      BACKGROUND 2

A.    Plaintiffs’ Complaint

      On December 6, 2019, Plaintiffs commenced an action in New York

Supreme Court, Bronx County, against Industrial Waste Technologies and

Jason Sykes. (See Compl.). Defendants filed their Answer on December 26,

2019. (Brown Decl., Ex. D).

      As noted, Plaintiffs’ action arises from a motor vehicle accident that

resulted in the death of Michael McGrath (the “Decedent”). (See generally


2     The facts set forth herein are drawn from Plaintiffs’ Second Proposed Amended
      Complaint (“SPAC” (Dkt. #14-2)), Plaintiffs’ initial Complaint (“Compl.” (Dkt. #5-1)), and
      Plaintiffs’ First Proposed Amended Complaint (“FPAC” (Dkt. #9-12)). In resolving the
      instant motion, the Court “accepts as true all relevant allegations contained in the
      complaint and construes all factual ambiguities in favor of the plaintiff.” Federal Ins.
      Co. v. Tyco Int’l Ltd., 422 F. Supp. 2d 357, 391 (S.D.N.Y. 2006); see also Panther
      Partners Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012) (“In assessing
      whether the proposed complaint states a claim, we consider the proposed amendments
      along with the remainder of the complaint, accept as true all non-conclusory factual
      allegations therein, and draw all reasonable inferences in plaintiff’s favor to determine
      whether the allegations plausibly give rise to an entitlement to relief.” (internal citations,
      quotation marks, and alterations omitted)). The Court will also consider Defendants’
      Notice of Removal (the “Notice” (Dkt. #5)); the Declarations of Brian M. Brown submitted
      in support of Plaintiffs’ Motion for Remand (cited as “Brown Decl.” (Dkt. #9-1) and
      “Brown Reply Decl.” (Dkt. #14)); the Declaration of Sherri A. Jayson submitted with
      Defendants’ opposition to Plaintiffs’ motion (“Jayson Decl.” (Dkt. #12)); and all the
      exhibits attached thereto. See Arseneault v. Congoleum, No. 01 Civ. 10657 (LMM), 2002
      WL 472256, at *6 (S.D.N.Y. Mar. 26, 2002) (“The Second Circuit ... has said that, on
      jurisdictional issues, federal courts may look outside [the] pleadings to other evidence
      in the record, and therefore the court will consider material outside of the pleadings
      submitted on a motion to remand.”), reconsideration denied, 2002 WL 531006 (S.D.N.Y.
      Apr. 8, 2002).
      For ease of reference, Plaintiffs’ opening memorandum is referred to as “Pl. Br.” (Dkt.
      #9-2); Defendants’ opposition memorandum is referred to as “Def. Opp.” (Dkt #11); and
      Plaintiffs’ reply memorandum is referred to as “Pl. Reply” (Dkt #14).


                                                2
          Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 3 of 22




Compl.). Plaintiff Samantha McGrath is the Decedent’s daughter and the

court-appointed administrator for his estate. (Id. at ¶¶ 2-3). The Complaint

alleges that on September 16, 2019, Decedent was operating a motorcycle,

when he was “struck by [a] motor vehicle owned, leased, operated, controlled,

and/or maintained by [Industrial Waste Technologies] and operated by [Jason

Sykes].” (Id. at ¶ 28). The accident occurred at the intersection of East

Tremont Avenue and Waterbury Avenue in the Bronx, New York. (Id. at ¶ 26).

Plaintiffs further allege, among other things, that “Plaintiff’s damages and

Decedent’s injuries, damages, and death, were caused solely by reason of the

negligence, recklessness, carelessness, and culpable conduct on the part of

[the two Defendants].” (Id. at ¶ 30). In consequence, Plaintiffs seek to recover

damages for Decedent’s wrongful death and personal injury. (Id. at ¶¶ 29-34,

37-41).

B.    Defendants’ Removal and Evidence of Diversity Jurisdiction

      On April 9, 2020, Defendants removed this action from the New York

State Supreme Court to this Court on the basis of diversity jurisdiction.

(Notice ¶¶ 11-12). Defendants asserted that this matter fell within the Court’s

original jurisdiction pursuant to 28 U.S.C. § 1332(a), as this is an action

between citizens of different States, and the threshold jurisdictional amount

appeared to be satisfied. (Id. at ¶¶ 5-7, 10-12).

      The parties do not dispute that both Industrial Waste Technologies and

Jason Sykes are domiciled in New Jersey, whereas Plaintiff is a resident of New

York State. (Notice ¶¶ 5-7; Compl. ¶¶ 4, 6, 13). Industrial Waste Technology

                                        3
        Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 4 of 22




“is a New Jersey corporation with its principal place of business and nerve

center located in New Jersey.” (Notice ¶ 6). And Jason Sykes “resid[es] in and

[is] a citizen of the State of New Jersey.” (Id. at ¶ 7).

      Plaintiffs’ Complaint alleges that Plaintiff McGrath is a resident of the

State of New York, and that Decedent resided in the State of New York until his

death. (Compl. ¶¶ 4-5). In support of removal, Defendants further submitted

Plaintiffs’ Bill of Particulars reflecting Plaintiff McGrath’s domicile (Notice,

Ex. D), and observed that the Decedent’s estate is located in Bronx County,

New York (id. at ¶ 5).

C.    Plaintiffs’ Efforts to Amend and the Instant Motion

      Plaintiffs seek to amend their Complaint to join Carol Salera, a New York

resident, as a third defendant in this action. (Pl. Br. 1). The proposed joinder

of a non-diverse party would leave the Court without diversity jurisdiction. As

such, Plaintiffs have moved to remand the case to state court pursuant to 28

U.S.C. § 1447(e). (Id.).

      Plaintiffs have explained that they learned of Salera’s identity and her

role in the collision following the initiation of their action in state court, and

before Defendants filed their Notice of Removal. (Brown Decl. ¶ 19).

Specifically, Salera was first identified during the February 20, 2020 deposition

of Detective Matthew Center, the lead investigator of Decedent’s accident. (Id.).

In his deposition, Detective Center identified Salera as present when the

accident occurred at the intersection of East Tremont Avenue and Waterbury

Avenue. (Id., Ex. E at 112:22-113:9). Shortly before the accident, Salera was

                                           4
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 5 of 22




in the first car stopped at a red light facing west on East Tremont Avenue. (Id.

at ¶ 14). As the Decedent approached the intersection, the traffic light turned

green. (Id. at ¶ 15). Salera did not immediately proceed through the

intersection, but instead yielded the right of way to Defendant Sykes, who

made a left turn and collided with Decedent. (Id. at ¶¶ 15-16; see also Jayson

Decl. ¶¶ 17-18).

      Plaintiffs submit that when they spoke with Detective Center prior to his

deposition, in January 2020, he had initially identified a different individual in

Salera’s position at the accident. (Brown Reply Decl. ¶ 3). At the time,

Plaintiffs sought to enter into a stipulation with Defendants to add that

individual’s name to the Complaint, but did not receive any response from

Defendants. (Id. at ¶¶ 4-5). Following Detective Center’s deposition on

February 20, 2020, in which he confirmed Salera’s identity, Plaintiffs’ counsel

drafted a motion to amend their Complaint to include Salera “with the

intention to file” the document in New York State Supreme Court. (Brown

Decl. ¶¶ 19-20; Brown Reply Decl. ¶ 10).

      As it happened, Plaintiffs’ intended filing was delayed due to the ongoing

COVID-19 pandemic. On March 22, 2020, the Chief Administrative Judge of

the New York State Unified Court System issued Administrative Order 78/20,

which halted all court proceedings in New York that did not involve “essential

matters.” (Brown Decl., Ex. F). Plaintiffs claim that, due to this Administrative

Order, they were unable to submit their amended complaint prior to

Defendants’ filing of their Notice of Removal. (Id. at ¶ 21).

                                         5
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 6 of 22




      Following Defendants’ removal to this Court on April 7, 2020, Plaintiffs

contacted Defendants to request consent for voluntary remand fifteen days

later. (Brown Decl. ¶ 10). Plaintiffs’ request was rejected. (Id.). On May 8,

2020, Plaintiffs then filed their motion to remand the case to New York State

Supreme Court, Bronx County, pursuant to 28 U.S.C. § 1447(e). (Dkt. #9).

Plaintiffs enclosed with their motion their First Proposed Amended Complaint,

which alleged that Salera “was the operator of a vehicle at the intersection of

East Tremont Avenue and Waterbury Avenue.” (FPAC ¶ 27). The First

Proposed Amended Complaint further alleged that Salera’s “violation of the

applicable laws, statutes, ordinances, rules and regulations” caused Plaintiff’s

damages and Decedent’s injuries, damages, and death. (Id. at ¶¶ 32, 41).

      Defendants filed their opposition to Plaintiffs’ motion on June 11, 2020

(Dkt. #11-12), and Plaintiffs filed their reply papers on June 25, 2020 (Dkt.

#14). Plaintiffs’ reply briefing enclosed a Second Proposed Amended

Complaint, which provided further allegations regarding Salera’s role in the

collision that resulted in Decedent’s death. Plaintiffs’ Second Proposed

Amended Complaint alleges that Salera’s vehicle was “the first car in the line of

vehicles stopped at the [i]ntersection” prior to the accident, and that “although

the traffic signal turned from red to green, [Salera] did not drive into or through

the intersection.” (SPAC ¶¶ 16, 19). “Seizing upon [Salera’s] inaction after the

traffic signal turned from red to green, [Sykes] … turned left without the right-

of-way.” (Id. at ¶ 20). Plaintiffs allege that due to Salera’s “failure to obey the

traffic signal after it turned from red to green during peak rush hour, and

                                          6
        Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 7 of 22




[Sykes’s] improper left turn,” Decedent collided with Sykes’s vehicle, resulting

in his injuries and death. (Id. at ¶ 21).

      Following Plaintiffs’ filing of their reply papers, Defendants submitted a

request for leave to file a sur-reply on the same day. (Dkt. #15). Defendants

argued, among other things, that Plaintiffs’ submission of a second Proposed

Amended Complaint in their reply briefing was improper. (Id. at 2-3). Plaintiffs

opposed Defendants’ application on June 29, 2020 (Dkt. #16), and the Court

denied Defendants’ request the same day (Dkt. #17), though it considered the

substantive arguments made in Defendants’ submission. As such, the motion

is fully briefed and ripe for review. 3

                                       DISCUSSION

A.    Applicable Law

      1.     Statutory Bases for Removal and Remand

      “[F]ederal courts are courts of limited jurisdiction and, as such, lack the

power to disregard such limits as have been imposed by the Constitution or



3
      While Plaintiffs’ application is framed as a motion for remand, because Plaintiffs sought
      leave to file a First Proposed Amended Complaint in a format enclosed with their moving
      papers (see Pl. Br. 1; see generally FPAC), and subsequently sought leave to file a
      Second Proposed Amended Complaint in a format enclosed with their reply papers (see
      generally SPAC), the Court will construe Plaintiffs’ application as both a motion for
      leave to amend the Complaint and a motion for remand.
      Moreover, since “an amended complaint ordinarily supersedes the original, and renders
      it of no legal effect,” see Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.
      1994) (quoting Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977), cert.
      denied, 434 U.S. 1014 (1978)), the Court will consider Plaintiffs’ Second Proposed
      Amended Complaint as the operative pleading. As Defendants maintain that the
      Second Proposed Amended Complaint fails to cure the deficiencies of Plaintiffs’ First
      Proposed Amended Complaint (see Dkt. #15 at 3), the Court will consider both the
      arguments raised in Defendants’ opposition briefing as well as their subsequent letter
      submission, as applicable.


                                               7
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 8 of 22




Congress.” Purdue Pharma L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013)

(internal quotation marks omitted). “Congress has granted district courts

original jurisdiction over cases in which there is a federal question, see 28

U.S.C. § 1331, and certain cases between citizens of different states, so long as

the requirements of complete diversity and amount in controversy are

met, see 28 U.S.C. § 1332.” Id.

      Pursuant to 28 U.S.C. § 1441(a), a party may remove a state court action

to federal court if the action could originally have been commenced in federal

court. 28 U.S.C. § 1441(a) (“Except as otherwise expressly provided by Act of

Congress, any civil action brought in a State court of which the district courts

of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the

district and division embracing the place where such action is pending.”). As

relevant here, district courts have original jurisdiction over cases “between ...

citizens of different states,” where the amount in controversy exceeds

$75,000. Id. § 1332(a). In turn, “a district court must remand [an] action to

state court if it determines that it lacks subject matter jurisdiction.” Qadar v.

Citibank, 927 F. Supp. 2d 86, 87 (S.D.N.Y. 2013) (citing 28 U.S.C. § 1447(c)

and In re Methyl Tertiary Butyl Ether Prods. Liab. Litig., 488 F.3d 112, 121-22

(2d Cir. 2007)).

      Due to the “congressional intent to restrict federal court jurisdiction, as

well as the importance of preserving the independence of state governments,

federal courts construe the removal statute narrowly, resolving any doubts

                                         8
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 9 of 22




against removability.” Purdue Pharma L.P., 704 F.2d at 213 (quoting Lupo v.

Human Affairs Int’l, Inc., 28 F.3d 269, 274 (2d Cir. 1994)). On a motion to

remand, “the defendant bears the burden of demonstrating the propriety of

removal.” Cal. Pub. Employees’ Ret. Sys. v. Worldcom, Inc., 368 F.3d 86, 100

(2d Cir. 2004) (citation omitted). As pertinent here, when an action is removed

on the basis of diversity, the party invoking jurisdiction bears “the burden of

establishing that the requirements for diversity jurisdiction [are] met[,]”

Mechlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d 291, 296 (2d Cir. 2000), at the

time of removal, Vera v. Saks & Co., 335 F.3d 109, 116 n.2 (2d Cir. 2003) (“[W]e

generally evaluate a defendant’s right to remove a case to federal court at the

time the removal notice is filed.”). Defendants must establish that Plaintiffs

and Defendants are citizens of different states, see 28 U.S.C. § 1332(a), and

that there is “a reasonable probability” that the claim exceeds the sum or value

of $75,000, see Colavito v. New York Organ Donor Network, Inc., 438 F.3d 214,

221 (2d Cir. 2006).

      2.    Joinder of Non-Diverse Parties Following Removal

      28 U.S.C. § 1447(e) provides that “[i]f after removal the plaintiff seeks to

join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand the

action to the State court.” The Court has discretion to permit a proper party to

be joined, even if the citizenship of that party will destroy diversity and require

the action to be remanded. See, e.g., Briarpatch Ltd., L.P. v. Pate, 81 F. Supp.




                                         9
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 10 of 22




2d 509, 515 (S.D.N.Y. 2000) (“The decision whether to admit the new parties is

within the sound discretion of the trial court.”).

      When determining whether to permit joinder and remand a case, district

courts engage in a two-part analysis. First, joinder and remand must satisfy

Federal Rule of Civil Procedure 20, which governs permissive joinder of

parties. Nazario v. Deere & Co., 295 F. Supp. 2d 360, 363 (S.D.N.Y. 2003). As

relevant here, Rule 20(a)(2) permits joinder of multiple defendants in one action

if “any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence,

or series of transactions or occurrences; and any question of law or fact

common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). In

assessing whether the requirements of Rule 20(a)(2) are met, courts must

accept the factual allegations in a plaintiff’s complaint as true. See Viada v.

Osaka Health Spa, Inc., 235 F.R.D. 55, 61 (S.D.N.Y. 2006) (“[W]he[n] there has

not been a trial and no facts developed during the pretrial discovery phase of

the litigation have been presented to the Court for analysis ..., the Court is

required to accept the [factual] allegations made by the plaintiffs in their

complaint and assume that all the matters alleged by them in the complaint

are true and provable.”).

      Assuming the proposed joinder would satisfy Rule 20, courts in this

District permit “joinder which destroys diversity only when consistent with

principles of fundamental fairness as appraised using the following factors:

[i] any delay, as well as the reason for delay, in seeking joinder; [ii] resulting

                                          10
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 11 of 22




prejudice to defendant; [iii] likelihood of multiple litigations; and [iv] plaintiff’s

motivation for the amendment.” See Nazario, 295 F. Supp. 2d at 363 (internal

citations omitted). Joinder that destroys diversity will be permitted when the

factors weigh in favor of the moving party, see, e.g., In re Rezulin Prods. Liab.

Litig., No. 00 Civ. 2843 (LAK), 2002 WL 226409, at *1 (S.D.N.Y. Feb. 13, 2002),

though the last of these factors generally “is the most significant consideration

in the fairness analysis,” Hudson EFT, LLC v. Westchester Surplus Lines Ins.

Co., No. 20 Civ. 8603 (PAE), 2020 WL 6712203, at *4 (S.D.N.Y. Nov. 16, 2020)

(quoting Grant v. Johnson & Johnson, No. 17 Civ. 3356 (GBD), 2017 WL

6812035, at *3 (S.D.N.Y. Dec. 19, 2017)).

      3.     Leave to Amend Under Fed. R. Civ. P. 15(a)(2)

      The instant motion also requires the Court to consider the standards for

amendment of pleadings. Rule 15(a)(2) of the Federal Rules of Civil

Procedure provides that a court “should freely give leave [to amend] when

justice so requires.” Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371 U.S.

178, 182 (1962) (instructing that the mandate that leave to amend should “be

freely given when justice so requires ... is to be heeded”); Ruffolo v.

Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993). “[I]t is within the sound

discretion of the district court whether to grant or deny leave to amend.” Zahra

v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995). Moreover, the Second

Circuit has held that leave to amend should be denied “only for such reasons

as undue delay, bad faith, futility of the amendment, and perhaps most

important, the resulting prejudice to the opposing party.” Aetna Cas. & Sur.

                                          11
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 12 of 22




Co. v. Aniero Concrete Co., 404 F.3d 566, 603-04 (2d Cir. 2005) (per curiam)

(first citing Richardson Greenshields Sec., Inc. v. Lau, 825 F.2d 647, 653 n.6 (2d

Cir. 1987), and then citing Foman, 371 U.S. at 182); see also Richardson

Greenshields Sec., Inc., 825 F.2d at 653 n.6 (“[M]ere delay ... absent a showing

of bad faith or undue prejudice, does not provide a basis for the district court

to deny the right to amend.” (citations omitted)).

B.    Analysis

      Currently, the Court’s subject matter jurisdiction is based on diversity of

citizenship. (See Notice ¶¶ 11-12). However, the parties are in agreement that

if Plaintiffs are granted leave to amend their Complaint to name Salera as a

Defendant, the Court will be divested of such jurisdiction. (See Pl. Br. 1; Def.

Opp. 1). Plaintiffs proffer that the current motion satisfies all requirements for

joinder and remand pursuant 28 U.S.C. § 1447(e). (Pl. Br. 3-7). Defendants

oppose Plaintiffs’ request, arguing that joinder should be denied under Section

1447(e) because the motion “defies” the principles of fundamental fairness.

(Def. Opp. 1). Specifically, Defendants contend that Plaintiffs’ motivation for

joinder is to destroy diversity jurisdiction. (Id.). They further argue that

Plaintiffs should be denied leave to amend, as their proposed amendment

would be futile. (Id. at 3-6). As set forth in the remainder of this Opinion,

neither argument provides a basis for denying Plaintiffs’ motion.

      1.    Salera May Be Joined as a Defendant

      As stated above, when deciding whether to permit joinder and remand a

case, courts first consider Federal Rule of Civil Procedure 20, which governs

                                        12
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 13 of 22




permissive joinder of parties. Nazario, 295 F. Supp. 2d at 363. Courts then

consider whether joinder is consistent with the “principles of fundamental

fairness.” Id. In applying this framework, the Court finds that Salera may be

joined as a defendant.

             a.    Joinder Is Permissible Pursuant to Fed. R. Civ. P. 20(a)(2)

      Rule 20(a)(2) permits joinder of multiple defendants in one action if “any

right to relief is asserted against them jointly, severally, or in the alternative

with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and any question of law or fact common to all

defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). And in assessing

whether these requirements are met, courts must accept the factual allegations

in a plaintiff’s complaint as true. See Viada, 235 F.R.D. at 61.

      Here, joinder is permissible under Rule 20(a)(2). First, it is clear that

Salera is implicated in the same occurrence as the original Defendants — the

collision that resulted in the Decedent’s death — and that an action including

all of the contemplated parties would thus involve common questions of law

and fact. Courts in this District have previously held that allegations of a

common underlying accident can satisfy the requirements of Rule 20(a)(2).

See, e.g., Duino v. CEM W. Vill., Inc., No. 18 Civ. 10249 (CM), 2020 WL

3249214, at *2 (S.D.N.Y. June 16, 2020) (“The right to relief asserted against

both … the landlord of the apartment, and … the leaseholder of the apartment,

arise from the same alleged fall.”); Rosado v. Johnson, 589 F. Supp. 2d 398,

401 (S.D.N.Y. 2008) (finding that tort claims against participants in vehicle

                                         13
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 14 of 22




accident involved common questions of fact, including which driver, if either,

had the right of way).

      Moreover, the Second Proposed Amended Complaint asserts that

Decedent’s injuries were caused by the negligence of all three proposed

Defendants. (SPAC ¶¶ 25, 31, 39, 45; see also Pl. Br. 4 (“Ms. Salera’s own

failure to obey the New York Vehicle and Traffic Laws also contributed to the

subject collision and Decedent’s injuries.”)). This necessarily involves

questions of law and fact common to all defendants, including the

apportionment of fault and liability. See Reyes v. Nat’l Car Rental Fin. LP and

“John Doe,” No. 99 Civ. 10058 (CSH), 2000 WL 769205, at *2-3 (S.D.N.Y.

June 13, 2000) (finding that allegations of vicarious liability and direct liability

against car owner and renter arose from same car accident, and involved

common questions of law and fact). Joinder is therefore permissible under

Rule 20(a)(2).

             b.     Fundamental Fairness Factors Weigh in Favor of Joinder

      Having determined joinder is permissible under Rule 20(a)(2), the Court

must next consider whether, as a matter of fundamental fairness, certain

factors militate in favor of joinder and remand. See Nazario, 295 F. Supp. 2d

at 363. As noted above, those factors include: “[i] any delay, as well as the

reason for delay, in seeking joinder; [ii] resulting prejudice to defendant;

[iii] likelihood of multiple litigations; and [iv] plaintiff’s motivation for the

amendment.” Id. Defendants concede that there is little prejudice to them, but

argue that joinder should not be permitted for reasons of undue delay and

                                           14
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 15 of 22




improper motives. (Def. Opp. 2-3). See M.S.S. Constr. Corp. v. Century Sur.

Co., No. 15 Civ. 2801 (ER), 2015 WL 6516861, at *7 (S.D.N.Y. Oct. 28, 2015)

(finding no prejudice where action was in “preliminary stages” and discovery

remained ongoing).

      The Court first considers any delays in Plaintiffs’ request for remand.

“Delay in seeking amendment is measured from the date of removal.” Nazario,

295 F. Supp. 2d at 363. Defendants removed this action on April 7, 2020.

(See generally Notice). Plaintiffs sought to request consent for voluntary

remand via telephone on April 22, 2020. (Brown Decl. ¶ 10). Once Defendants

rejected their request, Plaintiffs then filed the instant motion to remand on

May 8, 2020, thirty-one days after Defendants’ Notice. (Id.; see also Dkt. #9).

In Nazario, a case relied upon by Defendants, the court found that five months

constituted an improper delay in seeking amendment. See 295 F. Supp. 2d at

363 (“[P]laintiff’s decision to wait five months to bring this motion [to join

defendants] is without justification.”). Here, Plaintiffs reacted fifteen days after

the date of removal, and formally brought the instant motion thirty-one days

thereafter. This is Plaintiffs’ first motion to the Court, and in that respect the

first opportunity for Plaintiffs formally to move the Court. Nothing in the

record suggests that Plaintiffs were dilatory in their request.

      The factor primarily in dispute is Plaintiffs’ motivation. “This is the most

significant consideration in the fairness analysis.” Grant, 2017 WL 6812035,

at *3. However, “unless a plaintiff seeks to add a non-diverse party solely to

destroy the court’s basis for diversity jurisdiction, the court is required [if the

                                         15
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 16 of 22




other factors are met] to remand the action to state court.” Balfour v. Quest

Diagnostics Inc., No. 11 Civ. 4701 (JSR), 2012 WL 335666, at *2 (S.D.N.Y.

Feb. 1, 2012) (quoting Shorl v. Bulk-Matic Transp. Co., No. 93 Civ. 6040 (CSH),

1994 WL 363941, at *2 (S.D.N.Y. July 13, 1994)).

      Plaintiffs submit that they have intended to name Salera as a defendant

since Detective Center’s testimony identifying her role in the underlying

accident, and thus her potential liability for Plaintiffs’ alleged injuries. (Brown

Decl. ¶ 20; Brown Reply Decl. ¶¶ 7-10). They further explain that their

motivation for the amendment is to “join all defendants who may have caused

or contributed to their damages to increase the chances of recovery and to

expedite litigation.” (Pl. Br. 7). The Court observes that this purported interest

in avoiding multiple litigation weighs in favor of joinder. Granting Plaintiffs’

motion would obviate any need for Plaintiffs to commence a separate action in

state court against Salera, and would allow all potential claims arising from the

underlying accident to be litigated in a single forum. Permitting joinder and

remanding this action thus “eliminates the possibility of multiple ligations and

the potential for inconsistent outcomes.” M.S.S. Constr. Corp., 2015 WL

6516861, at *8.

      Defendants respond that Plaintiffs’ explanation is not credible, and

assert instead that their “sole motivation” is to “destroy diversity and to seek

remand of this case to a more favorable venue.” (See Def. Opp. 1). In support,

they argue that Plaintiff McGrath “made no attempt to serve or file this motion

at any time before removal.” (Id. at 7). However, Plaintiffs claim that following

                                        16
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 17 of 22




their initial conversation with Detective Center in January 2020, in which he

indicated that “a different person as the lead driver stopped at the red light” (Pl.

Br. 8), they sought to add this individual to the Complaint prior to the case’s

removal (Brown Reply Decl. ¶¶ 4-5; see also id., Ex. A). Upon Detective

Center’s confirmation of Salera’s identity in his deposition the following month,

Plaintiffs’ counsel drafted a motion to amend their Complaint to include Salera.

(Brown Decl. ¶ 20; Brown Reply Decl. ¶ 10). And the Court recognizes that

Administrative Order 78/20 and the related difficulties posed by the COVID-19

pandemic may have contributed to delays in filing the Proposed Amended

Complaint. As such, the Court disagrees with Defendants that Plaintiffs’

conduct prior to the filing of the Notice of Removal gives rise to an inference of

improper motives. See Leifer v. JPMorgan Chase Bank, N.A., No. 18 Civ. 7477

(PGG), 2020 WL 1130727, at *6 (S.D.N.Y. Mar. 9, 2020) (finding that plaintiff’s

sole motivation was not to destroy diversity where plaintiff “sought to learn the

identity of the Doe Defendants prior to removal … suggesting an intent to name

non-diverse defendants and to assert additional causes of action once Doe

Defendants were identified”).

       Defendants further observe that Plaintiffs contemporaneously filed a

motion to amend a complaint with a motion to remand, and argue that this too

calls into question Plaintiffs’ motives. (Def. Opp. 8). In support, Defendants

cite to Mraz v. JPMorgan Chase Bank, N.A., No. 17 Civ. 6830 (ILG), 2018 WL

2075427 (E.D.N.Y. May 3, 2018), where the court indicated that such

contemporaneous filing “‘all but compel[s]’ the inference ‘that the complaint

                                        17
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 18 of 22




was amended with the deliberate purpose of divesting this Court of

jurisdiction.’” Id. at *7 (quoting McGee v. State Farm Mut. Auto. Ins. Co., 684 F.

Supp. 2d 258, 264 (E.D.N.Y. 2009)). However, in Mraz, plaintiffs did not have a

credible explanation for the omission of the proposed defendant from the

original complaint. Id. Here, by contrast, Plaintiffs do have a credible

explanation: Salera’s identity was not confirmed until after the original

complaint was filed. Where, as here, a plaintiff “discovers new information,

subsequent to filing [her] complaint, that warrants the addition of new parties,”

courts have held that no inference arises that plaintiff was motivated to join the

defendant solely to defeat jurisdiction. Leifer, 2020 WL 1130727, at *6

(quoting Roll On Express, Inc. v. Travelers Indem. Co. of Conn., No. 09 Civ. 213

(RLM), 2009 WL 1940731, at *6 (E.D.N.Y. July 2, 2009)); see also Ruiz v. Forest

City Enter., Inc., No. 09 Civ. 4699 (RJD) (MDG), 2010 WL 3322505, at *3

(E.D.N.Y. Aug. 20, 2010).

      2.    Amendment Is Permissible Under Fed. R. Civ. P. 15(a)(2)

      Separately, Defendants argue that the Court should refuse to grant

Plaintiffs’ leave to amend on the grounds that such amendment would be futile.

(Def. Opp. 3-6). When determining whether to grant leave to amend, district

courts consider: (i) whether the party seeking the amendment has unduly

delayed; (ii) whether that party is acting in good faith; (iii) whether the opposing

party will be prejudiced; and (iv) whether the amendment will be futile. See

Foman, 371 U.S. at 182; see also Gormin v. Hubregsen, No. 08 Civ. 7674 (PGG),

2009 WL 35020, at *1 (S.D.N.Y. Jan. 6, 2009). However, leave to amend may

                                        18
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 19 of 22




independently be denied “on grounds of futility if the proposed amendment

fails to state a legally cognizable claim or fails to raise triable issues of fact,”

irrespective of whether undue delay, prejudice, or bad faith is established. AEP

Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 726 (2d Cir.

2010) (citing Milanese v. Rust-Oleum Corp., 244 F.3d 104, 110-11 (2d Cir.

2001)).

      Defendants argue that Plaintiffs’ proposed amendment is unduly

delayed, in bad faith, and would be futile. (Def. Opp. 2-3). The Court has

addressed undue delay and bad faith in reference to Plaintiffs’ § 1447(e)

motion, and now turns to the parties’ arguments as to futility. On this point,

Defendants contend that Plaintiffs’ amended complaint “fail[s] to state a viable

cause of action against proposed defendant Salera” (id. at 3-4), as “[i]t neither

adds any specific facts of Salera’s alleged negligence nor differentiates her

alleged negligence from that of [the original Defendants]” (id. at 5). 4




4     In support of their argument as to the Proposed Amended Complaint’s futility,
      Defendants refer the Court to Grant v. Johnson & Johnson, No. 17 Civ. 3356 (GBD),
      2017 WL 6812035, at *3 (S.D.N.Y. Dec. 19, 2017), where plaintiff’s motion for remand
      was denied as the proposed amended complaint “contain[ed] boilerplate allegations and
      [was] devoid of any specific allegations.” In Grant, the court considered these
      deficiencies in the context of the joinder analysis under Section 1447(e), rather than in
      the context of an amendment under Rule 15(a). Id. And the court determined that
      such “boilerplate allegations” were evidence of improper motives and accordingly
      violated principles of fundamental fairness. Id. at *4. As discussed above, the Court
      finds no such improper motives here. Moreover, the proposed amendment at issue in
      Grant included conclusory allegations that failed to explain “each [d]efendant’s
      respective role in causing [p]laintiff’s injuries.” Id. at *3. Here, Plaintiffs identify each
      defendant, and provide some explanation as to each defendant’s role with respect to the
      underlying accident. (See SPAC ¶¶ 24-25, 30-31, 38-39, 44-45). As such, the Court
      does not find that this argument compels a different outcome on either its Section
      1447(e) or Rule 15(a)(2) analysis.

                                               19
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 20 of 22




      “An amendment to a pleading is futile if the proposed claim could not

withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).” Lucente v.

Int’l Bus. Mach. Corp., 310 F.3d 243, 258 (2d Cir. 2002). Here, the Court finds

that Plaintiffs have alleged a cause of action against Salera that is sufficiently

“plausible on its face.” See Riverhead Park Corp v. Cardinale, 881 F. Supp. 2d

376, 379 (E.D.N.Y. 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Plaintiffs’ Second Proposed Amended Complaint alleges that

Decedent’s injuries, damages, and death were a “direct legal and proximate

result” of “Salera’s negligent acts and/or omissions and violation of the

applicable laws, statutes, ordinances, rules and regulations, including but not

limited to New York Vehicle and Traffic Law § 1110(a)[.]” (SPAC ¶ 45). Such

allegations may be sufficient to state a claim of negligence under New York law.

      To establish negligence under New York law, a plaintiff must show “[i] the

existence of a duty on defendant’s part as to plaintiff; [ii] a breach of this duty;

and [iii] injury to the plaintiff as a result thereof.” Caronia v. Philip Morris USA,

Inc., 715 F.3d 417, 428 (2d Cir. 2013) (quoting Akins v. Glens Falls City Sch.

Dist., 53 N.Y.2d 325, 333 (1981)). Under New York law, an unexcused violation

of a statutory standard of care, if unexplained, constitutes negligence per se,

see Dalal v. City of New York, 692 N.Y.S.2d 468, 469 (2d Dep’t 1999), though a

plaintiff must still establish “that the statutory violation was the proximate

cause of the occurrence[,]” Dance v. Town of Southampton, 467 N.Y.S.2d 203,

206 (2d Dep’t 1983). As such, violations of a standard of care imposed by New

York Vehicle and Traffic Law (“VTL”) can establish negligence where the other

                                         20
       Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 21 of 22




elements of liability are met. See, e.g., Polanco v. United States, No. 19 Civ.

1409 (LJL), 2020 WL 6504554, at *13 (S.D.N.Y. Nov. 5, 2020); Packer v.

Mirasola, 681 N.Y.S.2d 559, 559 (2d Dep’t 1998).

      Plaintiffs allege that Salera, by failing to drive through the intersection

when the light turned green, violated VTL § 1110(a), which requires that

“[e]very person shall obey the instructions of any official traffic control device

applicable to him.” (SPAC ¶ 44; see also Pl. Reply 8). Further, Plaintiffs allege

that this violation of the VTL may have proximately caused Decedent’s

“physical and emotional injuries and damages, conscious pain and suffering,

pre-death terror, fear of impending death, and death.” (SPAC ¶ 45; see also Pl.

Reply 8). Such allegations may establish that Salera violated a statutory

standard of care without explanation, that this breach of duty may have

proximately caused the collision between Sykes and Decedent, and that

Decedent’s injuries were foreseeable under the circumstances. See Mahar v.

U.S. Xpress Enter., Inc., 688 F. Supp. 2d 95, 109 (N.D.N.Y. 2010) (finding that

plaintiff may have established liability based on defendant’s violation of VTL

provision); accord Packer, 681 N.Y.S.2d at 559. 5


5     Defendants argue that Plaintiffs have not established a negligence claim against Salera.
      (Def. Opp. 3 n.2). In support, Defendants observe that Detective Center testified that in
      his opinion, Salera was not a proximate cause of the accident and that she did not
      violate any provision of the VTL by yielding the right of way to Sykes. (Id.). Defendants
      also refer the Court to cases regarding the obligations of a driver with the right of way.
      (Id. (citing Richardson v. Cablevision Sys. Corp., 104 N.Y.S.3d 655, 655 (2d Dep’t 2019);
      M.M.T. v. Relyea, 114 N.Y.S.3d 385, 385 (2d Dep’t 2019))). However, Detective Center’s
      testimony is not properly considered in determining whether leave should be granted
      under Rule 15(a)(2). See Estate of Ratcliffe v. Pradera Realty Co., No. 05 Civ. 10272
      (JFK), 2007 WL 3084977, at *6 (S.D.N.Y. Oct. 19, 2007) (“In deciding whether the
      proposed amendment is futile, the Court cannot consider evidence that arises from the
      deposition testimony of fact witnesses[.]”). Moreover, under New York law, even where a
      plaintiff establishes negligence by a driver with the right of way, other drivers may still

                                              21
         Case 1:20-cv-02858-KPF Document 23 Filed 02/26/21 Page 22 of 22




      It may be the case that Plaintiffs will “not eventually prevail on their

claims” against Salera. See Wyant v. Nat’l R.R. Passenger Corp., 881 F. Supp.

919, 923 (S.D.N.Y. 1995); see also Rodriguez v. Abbott Labs., 151 F.R.D. 529,

532 n.3 (S.D.N.Y. 1993) (observing that joint tortfeasors need not be

“indispensable parties” but can merely be “permissive parties”). At this

pleading stage, however, they have asserted a plausible basis on which to

pursue such claims. The Court accordingly finds that Plaintiffs’ proposed

amendment to the Complaint would not be futile.

                                       CONCLUSION

      For the reasons set forth in this Opinion, Plaintiffs’ motion is GRANTED.

The Clerk of Court is directed to docket the Second Proposed Amended

Complaint submitted with Plaintiffs’ reply briefing (Dkt. #14-2), and to then

remand the case to New York State Supreme Court, Bronx County, pursuant to

28 U.S.C. § 1447(c). The Clerk of Court is further directed to terminate all

pending motions, adjourn all remaining dates, and close this case.

      SO ORDERED.

Dated:        February 26, 2021
              New York, New York                   __________________________________
                                                        KATHERINE POLK FAILLA
                                                       United States District Judge




      be found liable on a theory of contributory negligence. See, e.g., Paljevic v. Smith, 799
      N.Y.S.2d 139, 140-41 (2d Dep’t 2005) (concluding, in case where driver failed to yield
      right-of-way to second vehicle, that plaintiff raised triable issue of fact as to whether
      driver of second vehicle was contributorily negligent).

                                              22
